Citation Nr: 1611813	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-40 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to ratings for post coronary bypass ischemic heart disease in excess of 30 percent prior to February 6, 2012 and in excess of 60 percent from June 1, 2012.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for ischemic heart disease, rated 30 percent effective January 31, 2012, 100 percent from February 6, 2012, and 30 percent from June 1, 2012.  In February 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  In January 2014, this matter was remanded the matter for additional development.  [The January 2014 Board decision also denied service connection for end stage renal failure, fatigue and hypertension, and those issues are no longer on appeal.]  A November 2015 rating decision increased the rating for post-coronary-bypass ischemic heart disease to 60 percent, effective June 1, 2012.

A September 2015 rating decision granted service connection for bilateral hearing loss, rated 0 percent, and in December 2015 the Veteran filed a notice of disagreement with the rating assigned.  The Veteran's electronic record reflects that the RO apparently is in the process of issuing a statement of the case (SOC).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities has been raised in the context of the claim for increase, and is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required. 


FINDINGS OF FACT

Throughout prior to February 6, 2012 the Veteran's ischemic heart disease is shown to have been manifested by workload of between 3 and 5 METS being productive of angina; at no time under consideration (i.e., prior to February 6, 2012 or from June 1, 2012) is it shown to have been manifested by workload of 3 METS or less being productive of angina. dyspnea, dizziness, or fatigue or by left ventricular dysfunction with ejection fraction of less than 30 percent.
CONCLUSIONS OF LAW

A 60 percent rating for ischemic heart disease is warranted throughout prior to February 6, 2012; a rating in excess of 60 percent is not warranted for any period of time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes (Codes) 7005, 7017 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with an award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.

At the Board hearing the undersigned explained how ratings for ischemic heart disease are assigned, and noted that a contemporaneous examination to assess workload capacity might be necessary.  The Board's remand ordered an examination such assessment.  It is not alleged that notice was less than adequate.

The Veteran's private and VA medical records have been secured.  He has been afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Private medical records show that in January 2012, the Veteran reported chest pain since the previous month.  A myocardial perfusion stress test in January 2012 was reported to be abnormal, with evidence for anterior ischemia, but the final report was pending.  An electrocardiogram was abnormal, and showed a non-specific ST-T wave abnormality.  Echocardiography in January 2012 showed normal left ventricular cavity size and systolic function.  The estimated ejection fraction was 60 percent.

On February 6, 2012, the Veteran was admitted to a private hospital.  It was noted he had undergone cardiac catheterization which found very severe three-vessel coronary artery disease.  A four-vessel coronary artery bypass graft surgery was performed.  It was noted that myocardial imaging in January 2012 had demonstrated normal left ventricular systolic function with an ejection fraction of 55 percent.  There was evidence of moderate grade ischemia without underlying infarction involving the distal left anterior descending coronary artery.  The diagnosis was severe three-vessel coronary artery disease with ischemia.

On May 2012 VA heart examination, it was noted that a diagnostic exercise test was not performed and that the Veteran reported fatigue.  The METs level was estimated to be greater than 5-7, and was found to be consistent with activities such as golf (without a cart), lawn mowing (push mower) and heavy yard work (digging).  There was no evidence of cardiac hypertrophy or dilatation.  Based on testing that month, which included electrocardiogram, chest X-ray and an echocardiogram, the left ventricular ejection fraction was 55-60 percent.  It was stated that the Veteran's ischemic heart disease did not impact on his ability to work.  The diagnosis was ischemic heart disease.  

In August 2012, the Veteran was seen at a private facility and it was noted he was feeling well.  He denied syncope and chest pain.  The impression was status post coronary artery bypass graft, presently doing well without angina.  

On January 2015 VA heart examination, the Veteran reported his symptoms occur daily, last for a few minutes and are relieved by rest.  Examination found no evidence of cardiac hypertrophy.  It was noted that the chest X-ray showed mild cardiomegaly.  An electrocardiogram was normal.  An echocardiogram was normal, with left ventricular ejection fraction of 55 percent.  Symptoms during activity included fatigue and dyspnea.  Interview-based METs was estimated to be greater than 3-5, consistent with activities such as light yard work (weeding), lawn mowing (power mower) and brisk walking (four miles per hour).  The examiner commented that the Veteran's heart condition impacted on his ability to work as it limited his exertional capacity.  The diagnosis was coronary artery disease.  The examiner stated that a METs level of 3-5 was more realistic (than METs of 5-7), as it was highly unlikely the Veteran could engage in activities consistent with such METs level.  He noted that ejection fraction alone was not a gauge of estimated METs as a resting evaluation of ejection fraction does not correlate with myocardial demand under stress.  He also said that exercise tolerance testing would be risky for the Veteran and was not recommended.  

In March 2015 the Veteran was hospitalized by VA for evaluation of chest pain.  An electrocardiogram showed sinus bradycardia.  Additional records reflect that a cardiac work-up was negative.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to February 2012, the Veteran's cardiovascular disease was rated under Code 7005 which provides for a 100 percent rating for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent evaluation may be assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104.

The Veteran's heart disease now is rated under Code 7017 (for post-coronary -bypass, coronary artery disease), which provides for a 100 percent rating to be assigned during and for three months following hospital admission for surgery.  Thereafter, with chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is assigned.  With more than one episode of acute congestive heart failure in the past year; or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is assigned.  When a workload of greater than 5 METs, but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, a 30 percent rating is assigned.  38 C.F.R. § 4.104, Code 7017.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Board will first address whether a rating in excess of 30 percent is warranted prior to February 6, 2012 (a 100 percent rating was assigned for the month of, and for three months following, the Veteran's coronary artery bypass graft surgery, i.e., February 6, 2012, through May 31, 2012).  There is scant evidence depicting the severity of the Veteran's heart disability during this confined period of time.  The records show that in January 2012, a myocardial perfusion study demonstrated that left ventricular ejection fraction was 55 percent.  Such a finding, by itself, does not support a 60 percent rating.  It was noted, however, that he had developed exertional chest discomfort in December 2011 whenever he was raking leaves or working around his shop.  The January 2012 report also shows that earlier that month, he had an episode of chest discomfort climbing up a hill.  The impression was exertional chest pain, classic for angina.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent (but no higher) rating is warranted for the period from January 31, 2012, through February 5, 2012.  

Next for consideration is whether a rating of 100 percent is warranted prior to February 6, 2012 and/or from June 1, 2012 [as a total rating was assigned in the interim].  The record shows that throughout during those periods estimated (because stress testing was medically contraindicated) METS was between 3 and 5 METS, and at no time did the Veteran have congestive heart failure or a workload of 3 METS or less (resulting in dyspnea, fatigue, angina, or syncope), or left ventricular dysfunction with ejection fraction of less than 30 percent. 

The Veteran is competent to report symptoms he experiences, to include dyspnea and fatigue, and the Board finds him credible.  However, his own reports do not identify impairment that meets the schedular criteria for a rating in excess of 60 percent for ischemic heart disease.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's ischemic heart disease are encompassed by the schedular criteria for the 60 percent rating now assigned throughout.  He has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The matter of entitlement to a TDIU rating is addressed in the remand below. 


ORDER

An increased (to 60 percent) rating is granted for the Veteran's ischemic heart disease for the period prior to February 6, 2012, subject to the regulations governing payment of monetary awards.

A schedular rating in excess of 60 percent for ischemic heart disease prior to February 6, 2012 and/or from June 1, 2012 is denied.




REMAND

During the February 2013 hearing before the undersigned, the Veteran testified that because of his heart disease he is unable to complete a full day's work.  His testimony reasonably raises the issue of entitlement to a TDIU rating in the context of the increased rating claim.  Notably, the record shows that he is unable to complete an exercise stress tolerance test (requiring that his METS capacity be assessed by estimate).  Accordingly, matter of entitlement to a TDIU rating must (with the Veteran's cooperation/participation) be developed and addressed/adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The case is REMANDED for the following:

The AOJ should provide the Veteran VCAA-compliant notice addressing the matter of entitlement to a TDIU rating, provide him a TDIU application, VA Form 21-8940), and afford him opportunity to respond/complete and submit the application.  If he does so, the AOJ should develop and adjudicate the claim for a TDIU rating.  The Veteran should be advised that the matter of entitlement to a TDIU rating will be fully before the Board only if he timely perfects an appeal of an AOJ denial of such claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


